UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-6015


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYRONE MCDOWNEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cr-00445-DKC-1)


Submitted:   April 25, 2013                     Decided: April 30, 2013


Before AGEE and     WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrone McDowney, Appellant Pro Se.   Barbara Slaymaker Sale,
Assistant United States Attorney, Baltimore, Maryland; Mara
Zusman Greenberg, OFFICE OF THE UNITED STATES ATTORNEY,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tyrone   McDowney      appeals   the    district    court’s     order

denying   his    motion     for   reduction   in    sentence    pursuant    to   18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find no reversible error.           Accordingly, we affirm.            We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in   the   materials    before     this    court    and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2